Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: fig. 1 should be labeled – prior art --. The brief description of the drawings should enumerate each figure separately, so that for instance “figures 2 to 7” should read – figures 2, 3, 4, 5, 6 & 7 --. See MPEP 608.01(f).  
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 & 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voo (US pat. no. 7,538,616) in view of Tsai (US PGPUB 2013/0271106).
Refer to fig. 3 of Voo. Treating independent claims 1, 8 & 16 first, a differential amplifier circuit is shown the left and right sides of which may be read as the first and second branches claimed. Resistors REp and RLp are ultimately connected between the branches and either could be read as the first resistive element claimed while load resistor RL may be read as the second resistive element claimed. Each branch has follower stages Q3, Q4 and Q5, Q6 respectively and amplification stages M4,M5 and M6,M7 respectively. The followers will receive a differential signal Vp,Vm and deliver a current via nodes Vop1,Vom1 that are interconnected via resistors RLp,RLm. An output .
Claims 2-5, 7, 9-13 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/Primary Examiner, Art Unit 2843